Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Page 1, line 24 “The IOP is dynamic physiological variable” should be “The IOP is a dynamic physiological variable”.
Page 5, line 18 “subjects’ eye” should be “subject’s eye”.
Page 11, line 23 “optical imaging arrangement 114” should be “optical imaging arrangement 104”.
Page 12, line 17 “This vibrations” should be “These vibrations”.
Page 14, line 6 “correlations module” should be “correlation module”.
Page 22, lines 6-7 “Error! Reference source not found.” should refer to a figure from the drawings.
Page 24, lines 28-29  “Error! Reference source not found.5” should refer to a figure from the drawings.
Appropriate correction is required.
The use of the term PixeLINK (see page 25 of the specification), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 5 objected to because of the following informalities:  "in form of" should be "in forms of".  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: imaging unit in claim 2, stimulation unit in claims 13-14, control unit in claims 13 and 26, processing utility in claims 13 and 19-20, monitoring unit in claims 13 and 17-18, speaker unit in claim 14, transducer unit in claim 14, optical monitoring unit in claim 17, illumination unit in claim 18, and damping module in claims 20-21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 7-8, 10-14, 16-21, 23-24, and 26  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “processing data indicative of said mechanical response” in line 7 of the claim. There is insufficient clarity in this limitation. In particular, it is not clear if all data recorded in the prior “monitoring” step is indicative of the mechanical response and thus all data is processed, or if there is some additional step of determining which data is indicative of the mechanical response and selecting only this data for processing. This limitation is currently interpreted as referring to all data from the “monitoring” step being processed.
Claim 1 additionally recites the limitation “determining data on one or more measures of motion of said region of interest” in lines 7-8 of the claim. There is insufficient clarity in this limitation. It is not clear whether “determining data on one or more measures of motion” is a result of the prior step of “processing data indicative of said mechanical response”, such that a measure of motion is in some way related to the mechanical response of the region of interest, or if this is an entirely separate step such that determining data on one or more measures of motion is not related to the monitored mechanical response. This limitation is currently interpreted as referring to “determining data on one or more measures of motion” as a result of the prior step of “processing data indicative of said mechanical response”, such that a measure of motion is in some way related to the mechanical response of the region of interest.
Claim 10 recites the limitation “the characteristic” in line 3 of the claim. There is insufficient antecedent basis for this limitation in the claim. As a result, it is not clear whether “the characteristic” refers to the “at least one characteristic” of line 11 of claim 1, or if it refers to a specific characteristic of the at least one characteristic, or some other characteristic. The limitation is interpreted as referring to the “at least one characteristic” of line 11 of claim 1.
Claim 11 recites the limitation “the characteristic” in line 3 of the claim. There is insufficient antecedent basis for this limitation in the claim. As a result, it is not clear whether “the characteristic” refers to the “at least one characteristic” of line 11 of claim 1, or if it refers to a specific characteristic of the at least one characteristic, or some other characteristic. The limitation is interpreted as referring to the “at least one characteristic” of line 11 of claim 1.
Claim 13 recites the limitation “collecting data indicative of mechanical response” in lines 5-6 of the claim. There is insufficient clarity in this limitation. In particular, it is not clear if all data in the step is indicative of the mechanical response and thus all data is collected, or if there is some additional step of determining which data is indicative of the mechanical response and selecting only this data for collection. This limitation is currently interpreted as referring to all data from the step being collected.
Claim 13 additionally recites the limitation “providing selected external stimulation at a vicinity of the region of interest”. The term “vicinity” is a relative term which renders the claim indefinite, as it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 14 recites the limitation “said stimulation unit comprises an acoustic wave generator (speaker unit or transducer unit)” in lines 1-2 of the claim. There is insufficient clarity in this limitation. In particular, it is not clear if “speaker unit or transducer unit” refers to units which may be alternatives to an acoustic wave generator, or if the limitation is attempting to define an acoustic wave generator as either of a speaker unit or a transducer unit.
Claim 14 additionally recites the limitation “providing the selected external stimulation by emitting one or more pulses of acoustic waves aimed at the vicinity of the region of interest”. The term “vicinity” is a relative term which renders the claim indefinite, as it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 20 recites the limitation “determining at least one parameter” in lines 4-5 of the claim. There is insufficient clarity in this limitation. It is not clear whether this limitation refers to the same step as “determining one or more parameters” in line 11-12 of claim 13, or if the limitation is referring to some different parameters or only one parameter of the “one or more parameters. The limitation is interpreted as referring to “determining one or more parameters” as recited in claim 13.
Claim 26 recites the limitation “said characteristics” in line 4-5 of the claim. There is insufficient antecedent basis for this limitation in the claim. As a result, it is not clear whether “said characteristics” refers to the “one or more characteristics” of line 9 of claim 13, or if it refers to a specific characteristic of the at least one characteristic, or some other characteristic. The limitation is interpreted as referring to the “one or more characteristics” of line 9 of claim 13.
Claims 2-3, 5, 7-8, 10-12, 14, 16-21, 23-24, and 26 are additionally rejected under 35 U.S.C. 112(b) as indefinite due to their dependence on claims 1 and 13.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "processing data indicative of said mechanical response and determining data on one or more measures of motion of said region of interest; utilizing said data on one or more measures of motion for yielding at least one damping parameter indicative of damping of the mechanical response of the region of interest, and determining at least one characteristic of the region of interest in accordance with said at least one damping parameter". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, method. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "processing data indicative of said mechanical response and determining data on one or more measures of motion of said region of interest; utilizing said data on one or more measures of motion for yielding at least one damping parameter indicative of damping of the mechanical response of the region of interest, and determining at least one characteristic of the region of interest in accordance with said at least one damping parameter" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “providing stimulation for exciting the region of interest for a first selected time period; monitoring mechanical response of the region of interest for at least a second time period after said first time period”. These steps constitute mere data gathering in conjunction with the abstract idea, such that they may be seen as insignificant extra-solution activity which fails to integrate the judicial exception into a practical application. The steps may specifically be seen as similar to activity (i) “performing clinical tests on individuals to obtain input for an equation” and activity (vi) “assessing or measuring data derived from an ultrasound scan, to be used in diagnosis” as described in MPEP 2196.05(g). Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step of the process may be performed by a person in an undefined manner) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2-3, 5, 7-8, and 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 20 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 2 recites the limitation “wherein monitoring comprises directing coherent illumination onto at least a portion of said region of interest, collecting light returning from the region of interest using at least one imaging unit defocused with respect to said region of interest and generating a sequence of image data pieces associated with a sequence of secondary speckle patterns formed by self-interference of light components reflected from said region of interest; said processing2In re of: BAR ILAN UNIVERSITYAtty. Dkt. ZALEVSKY48 Preliminary Amendmentthe data indicative of said mechanical response comprises processing said sequence of image data pieces and determining one or more correlation functions between different image data pieces.” As noted above, the step of monitoring comprises mere data gathering which is insignificant extra-solution activity which fails to integrate the judicial exception into a practical application, while the step of processing as described may be performed in the human mind. Furthermore, these elements constitute adding a generic stimulating device and a generic monitoring device, which Zalevsky also described as well-understood, routine, or conventional in its description of “the source of coherent light was a green laser (having a wavelength of 532nm)…” (Paragraph 110, 0115, 0147), “the camera captured images of the secondary speckle pattern” (Paragraphs 0109-110, 0115, 0147-0148), “the external field source operates as vibration/motion affecting unit and includes an acoustic waves generator such as loud speaker(s)” (Paragraph 0251, 0260) and “can be realized in a very simple and cost efficient manner involving simple camera and a laser source” (Paragraph 0108). The claim element of claim 1 of a method for determining one or more characteristics of a region of interest is recited with a high level of generality (as written, the steps of the method may be carried out by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 3 recites the limitation “wherein said determining of a measure of motion comprises processing of said sequence of image data pieces comprising determining at least one time-varying spatial correlation function between speckle patterns in consecutive image data pieces, said at least one time-varying spatial correlation function being indicative of vibrations at said at least a portion of the region of interest, and determining variation of said at least one time- varying spatial correlation function between speckle patterns in image data pieces collected within said second time period.” The claim element of claim 1 of a method for determining one or more characteristics of a region of interest is recited with a high level of generality (as written, the steps of the method may be carried out by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 5 recites the limitation “wherein said providing stimulation comprises generating a predetermined stimulation field in form of one or more acoustic wave pulses aimed at the region of interest.” As noted above, the step of providing stimulation comprises mere data gathering which is insignificant extra-solution activity which fails to integrate the judicial exception into a practical application. The claim element of claim 1 of a method for determining one or more characteristics of a region of interest is recited with a high level of generality (as written, the steps of the method may be carried out by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 7 recites the limitation “wherein the one or more acoustic wave pulses comprise an amplitude modulated sinusoidal wave having temporal pulse length of up to 1 second.” As noted above, the step of providing stimulation comprises mere data gathering which is insignificant extra-solution activity which fails to integrate the judicial exception into a practical application. The claim element of claim 1 of a method for determining one or more characteristics of a region of interest is recited with a high level of generality (as written, the steps of the method may be carried out by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 8 recites the limitation “wherein said yielding said at least one damping parameter comprises processing the one or more measures of motion and determining at least one decay factor of said mechanical response at said at least a portion of the region of interest during said second time period, from a response amplitude of excitation in said first time period to response amplitude being at noise level in said second time period, said at least one decay factor comprises a Q-factor indicative of an exponential decay factor in the vibration of the region of interest.” The claim element of claim 1 of a method for determining one or more characteristics of a region of interest is recited with a high level of generality (as written, the steps of the method may be carried out by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 10 recites the limitation “wherein the region of interest comprises at least one region associated with subject's eye, wherein the characteristic is intraocular pressure (IOP).” The claim element of claim 1 of a method for determining one or more characteristics of a region of interest is recited with a high level of generality (as written, the steps of the method may be carried out by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 11 recites the limitation “wherein the region of interest comprises at least one region associated with a human breast, wherein the characteristic is associated with existence and size of micro calcifications located in tissue of the breast.” The claim element of claim 1 of a method for determining one or more characteristics of a region of interest is recited with a high level of generality (as written, the steps of the method may be carried out by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 12 recites the limitation “wherein said yielding at least one damping parameter comprises determining at least one of: duration of said second time period τ of a free damped oscillation up to the noise level; effective oscillation action S corresponding to action of the vibrations of the region of interest; useable oscillation energy fraction G associated with a relation between actual and potential linear decay of oscillation given by: G=2S/(Am τ), where Am is an amplitude of a maximum overshoot in the free damped oscillation.” The claim element of claim 1 of a method for determining one or more characteristics of a region of interest is recited with a high level of generality (as written, the steps of the method may be carried out by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) " a control unit configured for receiving and processing said mechanical data and determining said one or more characteristics of the region of interest, said control unit comprising at least one processing utility configured for receiving said mechanical data and for processing said mechanical data, and for determining one or more parameters indicative of damping said mechanical response of said region of interest with respect to the external stimulation during a second period following the first period, to thereby determine data indicative of said one or more characteristics of the region of interest". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 13 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 13, the limitations " a control unit configured for receiving and processing said mechanical data and determining said one or more characteristics of the region of interest, said control unit comprising at least one processing utility configured for receiving said mechanical data and for processing said mechanical data, and for determining one or more parameters indicative of damping said mechanical response of said region of interest with respect to the external stimulation during a second period following the first period, to thereby determine data indicative of said one or more characteristics of the region of interest" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “a stimulation unit configured for providing selected external stimulation at a vicinity of the region of interest, for at least a first time period; a monitoring unit configured for collecting data indicative of mechanical response of at least a portion of said region of interest and generating corresponding mechanical data”. These steps constitute mere data gathering in conjunction with the abstract idea, such that they may be seen as insignificant extra-solution activity which fails to integrate the judicial exception into a practical application. The steps may specifically be seen as similar to activity (i) “performing clinical tests on individuals to obtain input for an equation” and activity (vi) “assessing or measuring data derived from an ultrasound scan, to be used in diagnosis” as described in MPEP 2196.05(g). Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step of the process may be performed by a person in an undefined manner) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 13 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The elements of “a control unit” which comprises “at least one processing utility” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic processor, which Zalevsky (US 20140148658 A1) describes as well-understood, routine, or conventional in its description of “the system 100 is configured as a computer system…” (Paragraph 0074) and “a computer (control unit)” (Paragraph 0144, 0171) as well as “using ‘MATLAB’ program with an image processing techniques” (Paragraph 0173). Furthermore, the stimulation unit and monitoring unit which have already been noted as amounting to insignificant extra-solution activity for amounting to mere data gathering also do not amount to an inventive concept as they are well-understood, routine, or conventional. These elements constitute adding a generic stimulating device and a generic monitoring device, which Zalevsky also described as well-understood, routine, or conventional in its description of “the source of coherent light was a green laser (having a wavelength of 532nm)…” (Paragraph 110, 0115, 0147), “the camera captured images of the secondary speckle pattern” (Paragraphs 0109-110, 0115, 0147-0148), “the external field source operates as vibration/motion affecting unit and includes an acoustic waves generator such as loud speaker(s)” (Paragraph 0251, 0260) and “can be realized in a very simple and cost efficient manner involving simple camera and a laser source” (Paragraph 0108). As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 13 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 14, 16-21, 23-24, and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 13, which was rejected under 35 U.S.C. 101 in paragraph 22 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 13.
Besides the abstract idea of claim 13, claim 14 recites the limitation “wherein said stimulation unit comprises an acoustic wave generator (speaker unit or transducer unit) configured for providing the selected external stimulation by emitting one or more pulses of acoustic waves aimed at the vicinity of the region of interest.” Furthermore, the stimulation unit which has already been noted as amounting to insignificant extra-solution activity for amounting to mere data gathering also does not amount to an inventive concept as it is well-understood, routine, or conventional. These elements constitute adding a generic acoustic generator, which Zalevsky also described as well-understood, routine, or conventional in its description of “the external field source operates as vibration/motion affecting unit and includes an acoustic waves generator such as loud speaker(s)” (Paragraph 0251, 0260).The claim element of claim 13 of a system for determining one or more characteristics of a region of interest is recited with a high level of generality (as written, the steps of the control unit may be carried out by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 13, claim 16 recites the limitation “wherein the acoustic wave generator is configured for emitting an amplitude modulated sinusoidal wave having a temporal pulse length of selected duration.” As noted above, the step of providing stimulation comprises mere data gathering which is insignificant extra-solution activity which fails to integrate the judicial exception into a practical application and the stimulation unit is well-understood, routine, or conventional such that it does not amount to significantly more. The claim element of claim 13 of a system for determining one or more characteristics of a region of interest is recited with a high level of generality (as written, the steps of the control unit may be carried out by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 13, claim 17 recites the limitation “wherein said monitoring unit is configured as an optical monitoring unit and comprises at least one collection unit, said collection unit comprising an optical imaging arrangement and a detector array and is configured for collecting light returning from the region of interest in response to coherent illumination thereof and forming at least one sequence of defocused images on said detector array for generating at least one sequence of image data pieces associated with secondary speckle patterns formed by self-interference of light components returning from said selected body region in response to said coherent illumination; said mechanical data comprising a plurality of image data pieces indicative of said speckle patterns” As noted above, the monitoring unit serves as an element of mere data gathering which is insignificant extra-solution activity which fails to integrate the judicial exception into a practical application and may additionally be seen as well-understood, routine, or conventional. The claim limitation constitutes adding a generic imaging arrangement and a generic detector, which Zalevsky (US 20140148658 A1) describes as well-understood, routine, or conventional in its description of “the imaging system may be a motion measurement system configured similar to that of…” (Paragraph 0075), “an imaging optics (e.g. single lens)” (Paragraph 0078, 0142), “a detector array 111 (e.g. including a CCD)” (Paragraph 0093), “the camera captured images of the secondary speckle pattern” (Paragraphs 0109-110, 0115, 0147-0148), and “can be realized in a very simple and cost efficient manner involving simple camera and a laser source” (Paragraph 0108). The claim element of claim 13 of a system for determining one or more characteristics of a region of interest is recited with a high level of generality (as written, the steps of the control unit may be carried out by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 13, claim 18 recites the limitation “wherein said monitoring unit further comprises at least one illumination unit configured for providing said coherent illumination of said region of interest.” As noted above, the monitoring unit serves as an element of mere data gathering which is insignificant extra-solution activity which fails to integrate the judicial exception into a practical application and may additionally be seen as well-understood, routine, or conventional. The claim limitation constitutes adding a generic light source, which Zalevsky (US 20140148658 A1) describes as well-understood, routine, or conventional in its description of “the source of coherent light was a green laser (having a wavelength of 532nm)…” (Paragraph 110, 0115, 0147) and “can be realized in a very simple and cost-efficient manner involving simple camera and a laser source” (Paragraph 0108). The claim element of claim 13 of a system for determining one or more characteristics of a region of interest is recited with a high level of generality (as written, the steps of the control unit may be carried out by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 13, claim 19 recites the limitation “wherein the at least one processing utility comprises a correlation module configured for receiving said mechanical data in the form of a plurality of image data pieces and for processing said mechanical data for determining at least one time varying spatial correlation function between speckle patterns in consecutive image data pieces, said at least one time varying spatial correlation function being indicative of vibrations at said at least a portion of the region of interest”. As noted above, processing utility constitutes adding a generic processor, which Zalevsky (US 20140148658 A1) describes as well-understood, routine, or conventional in its description of “the system 100 is configured as a computer system…” (Paragraph 0074) and “a computer (control unit)” (Paragraph 0144, 0171) as well as “using ‘MATLAB’ program with an image processing techniques” (Paragraph 0173). The claim element of claim 13 of a system for determining one or more characteristics of a region of interest is recited with a high level of generality (as written, the steps of the control unit may be carried out by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 13, claim 20 recites the limitation “wherein the at least one processing utility comprises a damping module configured for receiving and processing data on the mechanical response of the at least a portion of said region of interest within a second time period, for determining at least one parameter indicative of damping of said mechanical response of said region of interest.” The processing utility, which includes the damping module constitutes adding a generic processor, which Zalevsky (US 20140148658 A1) describes as well-understood, routine, or conventional in its description of “the system 100 is configured as a computer system…” (Paragraph 0074) and “a computer (control unit)” (Paragraph 0144, 0171) as well as “using ‘MATLAB’ program with an image processing techniques” (Paragraph 0173). The claim element of claim 13 of a system for determining one or more characteristics of a region of interest is recited with a high level of generality (as written, the steps of the control unit may be carried out by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 13, claim 21 recites the limitation “wherein the damping module is configured for determining said at least one parameter indicative of damping of said mechanical response of said region of interest by determining at least one decay factor of said mechanical response at said at least a portion of the region of interest, said at least one parameter being associated with said at least one decay factor.” The processing utility, which includes the damping module constitutes adding a generic processor, which Zalevsky (US 20140148658 A1) describes as well-understood, routine, or conventional in its description of “the system 100 is configured as a computer system…” (Paragraph 0074) and “a computer (control unit)” (Paragraph 0144, 0171) as well as “using ‘MATLAB’ program with an image processing techniques” (Paragraph 0173). The claim element of claim 13 of a system for determining one or more characteristics of a region of interest is recited with a high level of generality (as written, the steps of the control unit may be carried out by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 13, claim 23 recites the limitation “wherein the region of interest comprises at least a region of a subject's eye, wherein the one or more characteristics comprise intraocular pressure (IOP).” The claim element of claim 13 of a system for determining one or more characteristics of a region of interest is recited with a high level of generality (as written, the steps of the control unit may be carried out by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 13, claim 24 recites the limitation “wherein the region of interest comprises at least a region of a human breast, wherein the one or more characteristics comprise existence and size of micro calcifications located in breast tissue.” The claim element of claim 13 of a system for determining one or more characteristics of a region of interest is recited with a high level of generality (as written, the steps of the control unit may be carried out by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 13, claim 26 recites the limitation “wherein said control unit further comprises a storage utility comprising pre-stored data indicative of a relation between said one or more parameters indicative of a damping response and at least one medical condition associated with said characteristics of a region of interest; said one or more processing utilities being configured and operable for extracting said pre-stored data in accordance with the determined one or more parameters indicative of damping response for generating corresponding output data.” The control unit, which includes the storage utility constitutes adding a generic processor, which Zalevsky (US 20140148658 A1) describes as well-understood, routine, or conventional in its description of “the system 100 is configured as a computer system and includes…a memory utility” (Paragraph 0074) and “a computer (control unit)” (Paragraph 0144, 0171). The claim element of claim 13 of a system for determining one or more characteristics of a region of interest is recited with a high level of generality (as written, the steps of the control unit may be carried out by a person in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 8, 10, 13-14, 17-21, 23, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalevsky (US 20140148658 A1) in view of Gallippi (US 20130024136 A1).
Regarding claim 1, Zalevsky teaches A method for determining one or more characteristics of a region of interest (Paragraph 0009—technique for non-invasively and contactless monitoring one or more parameters/conditions of a subject; Paragraph 0024—a method for use in monitoring one or more conditions of a subject’s body) comprising: 
providing stimulation for exciting the region of interest for a first selected time period (Paragraph 0024—providing input data indicative of an external stimulation applied to a portion of the subject’s body under optical measurements; Paragraph 0023—a coherent light source for illuminating a portion of the subject’s body; Paragraph 0079-0080, 0107—a coherent light beam illuminates an object during a certain time period);
monitoring mechanical response of the region of interest for at least a second time period after said first time period (Paragraph 0024—providing image data measured by a pixel detector array and being in the form of a sequence of speckle patterns generated by the portion of the subject’s body in response to illumination thereof by coherent light according to a certain sampling time pattern and application of said external stimulation);
processing data indicative of said mechanical response and determining data on one or more measures of motion of said region of interest (Paragraph 0012—motion effects can be determined by analyzing the optical response being in the form of a sequence of speckle patterns…; Paragraph 0024—processing the image data utilizing said data indicative of a waveform of the applied external stimulation, wherein said processing comprises determining a spatial correlation function between successive speckle patterns in the sequence, and determining a time-varying spatial correlation function in the form of a time-varying function of at least one feature of the correlation function, the time-varying spatial correlation function being indicative of a change of the speckle pattern over time);
utilizing said data on one or more measures of motion for yielding at least one parameter of the mechanical response of the region of interest (Paragraph 0024—analyzing the time-varying spatial correlation function and selecting at least one parameter of the time-varying function in accordance with one or more body conditions to be determined). 
and determining at least one characteristic of the region of interest in accordance with said at least one parameter (Paragraph 0020—applying to at least one parameter one or more models to determine one or more corresponding body conditions and generating output data indicative of said one or more corresponding body conditions; Paragraph 0024—analyzing said at least one selected parameter using one or more of the models to determine one or more corresponding body conditions, and generating output data indicative thereof).
However, Zalevsky does not specifically teach the parameter is a parameter of damping. Gallippi teaches A method for determining one or more characteristics of a region of interest (Abstract—method for evaluating mechanical properties of a sample; Paragraph 0002--methods for determining mechanical properties of samples…), comprising: 
providing stimulation for exciting the region of interest for a first selected time period (Abstract—applying a plurality of pulses of acoustic energy to a sample to apply a mechanical force to the sample; Paragraph 0007 --applying multi-push acoustic radiation force to samples…applying a plurality of pulses of acoustic energy to a sample to apply a mechanical force to the sample; Paragraph 0040--measuring the tissue response to steady state acoustic force excitation and the tissue response after cessation of the excitation such that excitation occurs for a first selected time);
 monitoring mechanical response of the region of interest for at least a second time period after said first time period (Abstract—monitoring a response of the sample caused by the application of the mechanical force; Paragraph 0007--monitoring a response of the sample caused by the application of the mechanical force; Paragraph 0040--measuring the tissue response to steady state acoustic force excitation and the tissue response after cessation of the excitation such that monitoring occurs for a second time period after the first time period of excitation);
 processing data indicative of said mechanical response and determining data on one or more measures of motion of said region of interest (Paragraph 0007—determining a quantitative value for a mechanical property of the sample based on the response; Paragraph 0008—includes a mechanical properties estimator for determining a quantitative value for a mechanical property of the sample based on the response);
 utilizing said data on one or more measures of motion for yielding at least one damping parameter indicative of damping of the mechanical response of the region of interest (Paragraph 0042-0044--models can serve as a predictor of response of a material sample to acoustic radiation force excitation…can model using damper constants and spring constants…), 
and determining at least one characteristic of the region of interest in accordance with said at least one damping parameter (Paragraph 0047—by developing an acoustic radiation force technique to mimic the constant temporal unit step stress inputs and assuming the sample of interest is composed of a viscoelastic material, the displacement solutions to either system can be modeled and material parameters of interest can be extracted from the model).
It would have been obvious to one having ordinary skill at the time of filing to combine the method of Zalevsky with the damping parameter determination of Gallippi as a matter of simple substitution, as Zalevsky already teaches the extracting of various parameters of interest using stored models and measured values in order to determine a subject’s condition, which is additionally accomplished using the damping parameter of Gallippi.
Regarding claim 2, Zalevsky with Gallippi teaches the method of claim 1. Zalevsky additionally teaches wherein monitoring comprises directing coherent illumination onto at least a portion of said region of interest (Paragraph 0023—a coherent light source for illuminating a portion of the subject’s body; Paragraph 0079-0080, 0107—a coherent light beam illuminates an object during a certain time period),
 collecting light returning from the region of interest using at least one imaging unit defocused with respect to said region of interest (Paragraph 0023—a pixel detector array configured for detecting secondary speckle pattern generated by the illuminated portion of the body and generating measured image data indicative of the detected secondary speckle pattern; Paragraph 0079, 0107—the object responds to coherent illumination by a speckle pattern which propagates toward the imaging optics and is captured during a certain time period; Paragraph 0080, 0086—an imaging unit produces a defocused image of the object…; Paragraph 0094—the optical assembly may collect light and form a defocused image on the pixel detector array) 
and generating a sequence of image data pieces associated with a sequence of secondary speckle patterns formed by self- interference of light components reflected from said region of interest (Paragraph 0012—motion effects can be determined by analyzing the optical response being in the form of a sequence of speckle patterns returned from a portion of the subject’s body in response to illumination thereof by coherent light; Paragraph 0023—a pixel detector array configured for detecting secondary speckle pattern generated by the illuminated portion of the body and generating measured image data indicative of the detected secondary speckle pattern; Paragraph 0032—generating measured image data indicative of the detected secondary speckle pattern; Paragraph 0080—a secondary speckle pattern is formed as the reflection/scattering of the coherent light beam from the object; paragraph 0109, 0145—speckle pattern may be produced in spatially coherent light due to self-interference);
 said processing 2In re of: BAR ILAN UNIVERSITYAtty. Dkt. ZALEVSKY48 Preliminary Amendment the data indicative of said mechanical response comprises processing said sequence of image data pieces and determining one or more correlation functions between different image data pieces (Abstract, paragraph 0013, 0018—determining a spatial correlation function between successive speckle patterns…; Paragraph 0020—processing the image data and determining a spatial correlation function between successive speckle patterns in the sequence).
Regarding claim 3, Zalevsky with Gallippi teaches the method of claim 1. Zalevsky additionally teaches wherein said determining of a measure of motion comprises processing of said sequence of image data pieces comprising determining at least one time-varying spatial correlation function between speckle patterns in consecutive image data pieces (Abstract, paragraph 0020, paragraph 0023-0024—determining a time-varying spatial correlation function between successive speckle patterns in the sequence), said at least one time-varying spatial correlation function being indicative of vibrations at said at least a portion of the region of interest (Paragraph 0016, 0087, 0266—change in speckle pattern over time is caused by skin vibrations…pressure of aqueous humor affects involuntary vibrations in the eye which effects speckle patterns…shift in speckle pattern is caused by motion/vibrations within a region of interest), 
and determining variation of said at least one time- varying spatial correlation function between speckle patterns in image data pieces collected within said second time period (Paragraph 0085—extracting one or more features of the spatial correlation function and monitoring temporal changes of such extracted features…time variation in the correlation function is in turn indicative of variation of the speckle pattern).
Regarding claim 5, Zalevsky with Gallippi teaches the method of claim 1. Zalevsky additionally teaches wherein said providing stimulation comprises generating a predetermined stimulation field in form of one or more acoustic wave pulses aimed at the region of interest (Paragraph 0028—external stimulation may be a temporally periodic stimulation, e.g. an acoustic pressure field; Paragraph 0143—the region of interest may be subjected to a predetermined external field of known parameters, e.g. acoustic waves; Paragraphs 0251-0252—can generate acoustic pressure waves for stimulating a region of interest). Gallippi additionally teaches wherein said providing stimulation comprises generating a predetermined stimulation field in form of one or more acoustic wave pulses aimed at the region of interest (Abstract—applying a plurality of pulses of acoustic energy to a sample to apply a mechanical force to the sample; Paragraph 0007 --applying multi-push acoustic radiation force to samples…applying a plurality of pulses of acoustic energy to a sample to apply a mechanical force to the sample; Paragraph 0040--measuring the tissue response to steady state acoustic force excitation and the tissue response after cessation of the excitation such that excitation occurs for a first selected time).
Regarding claim 8, Zalevsky with Gallippi teaches the method of claim 1. Gallippi additionally teaches wherein said yielding said at least one damping parameter comprises processing the one or more measures of motion and determining at least one decay factor of said 3In re of: BAR ILAN UNIVERSITYAtty. Dkt. ZALEVSKY48 Preliminary Amendment mechanical response at said at least a portion of the region of interest during said second time period, from a response amplitude of excitation in said first time period to response amplitude being at noise level in said second time period (Paragraph 0042-0044--models can serve as a predictor of response of a material sample to acoustic radiation force excitation…can model using damper constants and spring constants…), said at least one decay factor comprises a Q-factor indicative of an exponential decay factor in the vibration of the region of interest (Paragraph 0042-0044—Equation 3, predicts an exponential behavior…).
Regarding claim 10, Zalevsky with Gallippi teaches the method of claim 1. Zalevsky additionally teaches wherein the region of interest comprises at least one region associated with subject's eye, wherein the characteristic is intraocular pressure (IOP) (Paragraphs 0075, 0087, 0251—the region of interest is a subject’s eye when the characteristic is IOP).
Regarding claim 13, Zalevsky teaches A system for use in determining one or more characteristics of a region of interest (Abstract; Paragraph 0023), the system comprising: 
a stimulation unit configured for providing selected external stimulation at a vicinity of the region of interest, for at least a first time period (Paragraph 0023, 0076—an external field generator and an imaging device are provided…the imaging device comprises a coherent light source for illuminating a portion of the subject’s body while the external field generator operates as a vibration/motion affecting unit; Paragraph 0079-0080, 0107—a coherent light beam illuminates an object during a certain time period; Paragraph 0251-0252, 0260—the external field source includes an acoustic waves generator, such as a loud speaker; coherent light source 202 emits light beam 104 at the region of interest 102, Fig. 1B); 
a monitoring unit configured for collecting data indicative of mechanical response of at least a portion of said region of interest and generating corresponding mechanical data (Paragraph 0024—providing image data measured by a pixel detector array and being in the form of a sequence of speckle patterns generated by the portion of the subject’s body in response to illumination thereof by coherent light according to a certain sampling time pattern and application of said external stimulation; Paragraph 0143—the applied external field affects the measured optical response of the region of interest; measurement unit 110 including the imaging unit 111, Fig. 1B); 
a control unit configured for receiving and processing said mechanical data and determining said one or more characteristics of the region of interest (Paragraph 0023—a control unit for receiving the measured image data and data indicative of the external stimulation applied to the region of interest, including a processor utility for processing the image data and determining one or more body conditions; control unit 100, Fig. 1A-1B), 
said control unit comprising at least one processing utility configured for receiving said mechanical data and for processing said mechanical data (Paragraph 0023; processing utility 100C of control unit 100, Fig. 1A), 
for determining one or more parameters of said mechanical response of said region of interest with respect to the external stimulation during a second period following the first period, to thereby determine data indicative of said one or more characteristics of the region of interest (Abstract—determining a time varying spatial correlation function in the form of a time-varying function of at least one feature of the correlation function indicative of a change of the speckle pattern over time...selecting at least one parameter of the time-varying spatial correlation function, and applying to said at least one parameter one or more models to determine one or more corresponding body conditions; Paragraph 0020—applying to at least one parameter one or more models to determine one or more corresponding body conditions and generating output data indicative of said one or more corresponding body conditions; Paragraph 0024—analyzing said at least one selected parameter using one or more of the models to determine one or more corresponding body conditions, and generating output data indicative thereof).
However, Zalevsky does not specifically teach the parameter is a parameter of damping. Gallippi teaches a system for determining one or more characteristics of a region of interest (Paragraph 0040--system for determining mechanical properties of samples…), comprising: 
a stimulation unit configured for providing selected external stimulation at a vicinity of the region of interest, for at least a first time period (Abstract—applying a plurality of pulses of acoustic energy to a sample to apply a mechanical force to the sample; Paragraph 0007 --applying multi-push acoustic radiation force to samples…applying a plurality of pulses of acoustic energy to a sample to apply a mechanical force to the sample; Paragraph 0008—at least one acoustic transducer for applying a plurality of pulses of acoustic energy to a sample to apply a mechanical force; Paragraph 0040--measuring the tissue response to steady state acoustic force excitation and the tissue response after cessation of the excitation such that excitation occurs for a first selected time); 
a monitoring unit configured for collecting data indicative of mechanical response of at least a portion of said region of interest and generating corresponding mechanical data (Abstract—monitoring a response of the sample caused by the application of the mechanical force; Paragraph 0007--monitoring a response of the sample caused by the application of the mechanical force; Paragraph 0040--measuring the tissue response to steady state acoustic force excitation and the tissue response after cessation of the excitation such that monitoring occurs for a second time period after the first time period of excitation); 
a control unit configured for receiving and processing said mechanical data and determining said one or more characteristics of the region of interest (Paragraph 0008—mechanical properties estimator for determining a value for a mechanical property based on the response; Paragraph 0042-0044--models can serve as a predictor of response of a material sample to acoustic radiation force excitation…can model using damper constants and spring constants…), 
said control unit comprising at least one processing utility configured for receiving said mechanical data and for processing said mechanical data (Paragraph 0008—mechanical properties estimator for determining a value for a mechanical property based on the response), 
and for determining one or more parameters indicative of damping said mechanical response of said region of interest with respect to the external stimulation during a second period following the first period, to thereby determine data indicative of said one or more characteristics of the region of interest (Paragraph 0047—by developing an acoustic radiation force technique to mimic the constant temporal unit step stress inputs and assuming the sample of interest is composed of a viscoelastic material, the displacement solutions to either system can be modeled and material parameters of interest can be extracted from the model).
It would have been obvious to one having ordinary skill at the time of filing to combine the system of Zalevsky with the damping parameter determination of Gallippi as a matter of simple substitution, as Zalevsky already teaches the extracting of various parameters of interest using stored models and measured values in order to determine a subject’s condition, which is additionally accomplished using the damping parameter of Gallippi in determining a mechanical property of a sample.

Regarding claim 14, Zalevsky with Gallippi teaches the system of claim 13. Zalevsky additionally teaches wherein said stimulation unit comprises an acoustic wave generator (speaker unit or transducer unit) (Paragraph 0251-0252, 0260—the external field source includes an acoustic waves generator, such as a loud speaker) configured for providing the selected external stimulation by emitting one or more pulses of acoustic waves aimed at the vicinity of the region of interest (Paragraph 0028—external stimulation may be a temporally periodic stimulation, e.g. an acoustic pressure field; Paragraph 0143—the region of interest may be subjected to a predetermined external field of known parameters, e.g. acoustic waves; Paragraphs 0251-0252—can generate acoustic pressure waves for stimulating a region of interest). Gallippi additionally teaches wherein said stimulation unit comprises an acoustic wave generator (speaker unit or transducer unit) configured for providing the selected external stimulation by emitting one or more pulses of acoustic waves aimed at the vicinity of the region of interest (Abstract—applying a plurality of pulses of acoustic energy to a sample to apply a mechanical force to the sample; Paragraph 0007 --applying multi-push acoustic radiation force to samples…applying a plurality of pulses of acoustic energy to a sample to apply a mechanical force to the sample; Paragraph 0008—at least one acoustic transducer for applying a plurality of pulses of acoustic energy to a sample to apply a mechanical force; Paragraph 0040--measuring the tissue response to steady state acoustic force excitation and the tissue response after cessation of the excitation such that excitation occurs for a first selected time).
Regarding claim 17, Zalevsky with Gallippi teaches the system of claim 13. Zalevsky additionally teaches wherein said monitoring unit is configured as an optical monitoring unit and comprises at least one collection unit (Paragraph 0078—the measurement unit 110 is configured for optical monitoring and includes an imaging unit)
 said collection unit comprising an optical imaging arrangement and a detector array (Paragraph 0078—imaging unit having a pixel detector array 111 and an optical arrangement 112, Fig. 1B)
 and is configured for collecting light returning from the region of interest in response to coherent illumination thereof and forming at least one sequence of defocused images on said detector array for generating at least one sequence of image data pieces associated with secondary speckle patterns formed by self-interference of light components returning from said selected body region in response to said coherent illumination (Paragraph 0023—a pixel detector array configured for detecting secondary speckle pattern generated by the illuminated portion of the body and generating measured image data indicative of the detected secondary speckle pattern; Paragraph 0079, 0107—the object responds to coherent illumination by a speckle pattern which propagates toward the imaging optics and is captured during a certain time period; Paragraph 0080, 0086—an imaging unit produces a defocused image of the object…; Paragraph 0094—the optical assembly may collect light and form a defocused image on the pixel detector array);
 said mechanical data comprising a plurality of image data pieces indicative of said speckle patterns (Paragraph 0023—a pixel detector array configured for detecting secondary speckle pattern generated by the illuminated portion of the body and generating measured image data indicative of the detected secondary speckle pattern).
Regarding claim 18, Zalevsky with Gallippi teaches the system of claim 13. Zalevsky additionally teaches wherein said monitoring unit further comprises at least one illumination unit configured for providing said coherent illumination of said region of interest (Paragraph 0078-0079—the measurement unit includes a source of coherent light 202 for providing a light beam 104 to illuminate the object).
Regarding claim 19, Zalevsky with Gallippi teaches the system of claim 17. Zalevsky additionally teaches wherein the at least one processing utility comprises a correlation module configured for receiving said mechanical data in the form of a plurality of image data pieces (Paragraph 0088—the processing utility is configured to construct the speckle pattern’s spatial correlation function according to the data received from the PDA and includes appropriate functional modules for determining a spatial correlation function, analyzing the spatial correlation function, and extracting one or more features thereof and tracking their variation over time)
 and for processing said mechanical data for determining at least one time varying spatial correlation function between speckle patterns in consecutive image data pieces, said at 6In re of: BAR ILAN UNIVERSITYAtty. Dkt. ZALEVSKY48 Preliminary Amendment least one time varying spatial correlation function being indicative of vibrations at said at least a portion of the region of interest (Paragraph 0088—the processing utility is configured to construct the speckle pattern’s spatial correlation function according to the data received from the PDA and includes appropriate functional modules for determining a spatial correlation function, analyzing the spatial correlation function, and extracting one or more features thereof and tracking their variation over time; Paragraph 0020—the processor utility configured and operable for carrying out the following: processing the image data and determining a spatial correlation function between successive speckle patterns in the sequence, and determining a time varying spatial correlation function in the form of a time-varying function of at least one feature of the correlation function, the time-varying spatial correlation function being indicative of a change of the speckle pattern over time; Paragraph 0027, 0087, 0143—shifts in speckle patterns may be caused by motion/vibrations within a region of interest).
Regarding claim 20, Zalevsky with Gallippi teaches the system of claim 13. Zalevsky additionally teaches the processing utility may include appropriate modules for determining and analyzing functions and extracting features thereof in order to determine parameters of the mechanical response (Paragraph 0088). However, Zalevsky does not specifically teach a module for determining at least one parameter indicative of damping. Gallippi teaches determining at least one parameter indicative of damping of said mechanical response of said region of interest (Paragraph 0042-0044--models can serve as a predictor of response of a material sample to acoustic radiation force excitation…can model using damper constants and spring constants…). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Zalevsky with the damping determination of Gallippi as a matter of simple substitution, as Zalevsky already teaches the extracting of various parameters of interest using stored models and measured values in order to determine a subject’s condition using a variety of appropriate modules of the processing utility, such that a damping module would be obvious in light of the determination of the damping parameter of Gallippi which may be used to determine a mechanical property of a sample.
Regarding claim 21, Zalevsky with Gallippi teaches the system of claim 20. Gallippi additionally teaches wherein the damping module is configured for determining said at least one parameter indicative of damping of said mechanical response of said region of interest by determining at least one decay factor of said mechanical response at said at least a portion of the region of interest, said at least one parameter being associated with said at least one decay factor (Paragraph 0042-0044--models can serve as a predictor of response of a material sample to acoustic radiation force excitation…can model using damper constants and spring constants…).
Regarding claim 23, Zalevsky with Gallippi teaches the system of claim 13. Zalevsky additionally teaches wherein the region of interest comprises at least a region of a subject's eye, wherein the one or more characteristics comprise intraocular pressure (IOP) (Paragraphs 0075, 0087, 0251—the region of interest is a subject’s eye when the characteristic is IOP).
Regarding claim 26, Zalevsky with Gallippi teaches the system of claim 13. Zalevsky additionally teaches wherein said control unit further comprises a storage utility comprising pre-stored data indicative of a relation between said one or more parameters and at least one medical condition associated with said characteristics of a region of interest (Paragraph 0023, 0074-0077, 0088—the control unit comprises a memory utility for storing one or more predetermined models indicative of a relation between one or more parameters and one or more conditions of the subject’s body);
said one or more processing utilities being configured and operable for extracting said pre-stored data in accordance with the determined one or more parameters for generating corresponding output data (Paragraph 0023—the processing utility is configured for electing at least one parameter of the time-varying spatial correlation function, and applying to said at least one parameter one or more of the pre-stored models to determine one or more corresponding body conditions and generating output data indicative of said one or more corresponding body conditions; Paragraph 0085—the control unit extracts one or more parameters from the data to be used in determining one or more conditions; Paragraph 0088—the processor utility analyzes the spatial correlation function and identifies therein the values of one or more parameters…). However, Zalevsky does not specifically teach a pre-storing data indicative of a relation between parameters indicative of a damping response and at least one medical condition associated with said characteristics. Gallippi teaches determining at least one parameter indicative of damping of said mechanical response of said region of interest (Paragraph 0042-0044--models can serve as a predictor of response of a material sample to acoustic radiation force excitation…can model using damper constants and spring constants…). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Zalevsky with the damping determination of Gallippi as a matter of simple substitution, as Zalevsky already teaches the extracting of various parameters of interest using stored models and measured values in order to determine a subject’s condition using a variety of stored information and models of relationships, such that pre-storing data relating to damping would be obvious in light of the determination of the damping parameter of Gallippi which may be used to determine a mechanical property of a sample.
Claim(s) 7 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalevsky in view of Gallippi, further in view of Sato (US 20130197401 A1).
Regarding claim 7, Zalevsky and Gallippi teach the method of claim 5. However, neither Zalevsky nor Gallippi specifically teaches wherein the one or more acoustic wave pulses comprise an amplitude modulated sinusoidal wave having temporal pulse length of up to 1 second. Sato teaches a system for optimizing the ultrasound waveforms delivered to a subject’s brain (Abstract), wherein it is described that a user may adjust one or more parameters of the delivered waveform including acoustic frequencies, pulse length, waveform duration, modulation of pulse shape, sine wave, or other parameters which may be decided randomly, pseudo-randomly, or according to statistical techniques (Paragraph 0108). Based on Sato, it would have been obvious to one having ordinary skill in the art at the time of filing that a variety of parameters of the generated acoustic wave pulses may be adjusted as desired in accordance with the desired methods and outcomes.
Regarding claim 16, Zalevsky and Gallippi teach the system of claim 14. However, neither Zalevsky nor Gallippi specifically teaches wherein the acoustic wave generator is configured for emitting an amplitude modulated sinusoidal wave having a temporal pulse length of selected duration. Sato teaches a system for optimizing the ultrasound waveforms delivered to a subject’s brain (Abstract), wherein it is described that a user may adjust one or more parameters of the delivered waveform including acoustic frequencies, pulse length, waveform duration, modulation of pulse shape, sine wave, or other parameters which may be decided randomly, pseudo-randomly, or according to statistical techniques (Paragraph 0108). Based on Sato, it would have been obvious to one having ordinary skill in the art at the time of filing that a variety of parameters of the generated acoustic wave pulses may be adjusted as desired in accordance with the desired methods and outcomes.
Claim(s) 11-12 and 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalevsky in view of Gallippi, further in view of Bennett (“Approach to breast cancer…”).
Regarding claim 11, Zalevsky and Gallippi teach the method of claim 1. However, neither Zalevsky nor Gallippi specifically teaches wherein the region of interest comprises at least one region associated with a human breast, wherein the characteristic is associated with existence and size of micro calcifications located in tissue of the breast. Bennett teaches a system for detecting breast cancer which utilizes skin stimulation by sound waves, illuminating it by laser beam, and tracking the reflected secondary speckle patterns in order to detect breast cancer (Abstract), wherein the method may be used to detect the existence and size of microcalcifications located in tissue of the breast (Page 5361, methods—breast tumors associated with microcalcifications are composed of a very hard material compared with breast tissues, so that a modality sensitive to the elastic properties of tissues would likely be suitable for detection of microcalcifications; Page 5366—the method allows detection of bodies with a diameter of 2mm or higher which are located under the skin…; Page 5367—experiments using plastic balls placed under the skin of chicken breast sample demonstrated that the proposed method should be clinically investigated for breast cancer detection feasibility). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Zalevsky and Gallippi with the breast cancer detection method of Bennett via a simple substitution, as Bennett utilizes the same steps in the same manner for detection of a different condition, which would additionally predictably allow for increased diagnostic ability by the same method.
Regarding claim 12, Zalevsky and Gallippi with Bennett teach the method of claim 11. Bennett additionally teaches wherein said yielding at least one damping parameter comprises determining at least one of: duration of said second time period τ of a free damped oscillation up to the noise level; effective oscillation action S corresponding to action of the vibrations of the region of interest; useable oscillation energy fraction G associated with a relation between actual and potential linear decay of oscillation given by: G=2S/(Am τ), where Am is an amplitude of a maximum overshoot in the free damped oscillation (Page 5365—parameters were calculated in order to find relation with the plastic ball diameter: time τ of the free damped oscillation up to the noise level, area S under the oscillation graph for the same period τ, and µ= 2S/Am τ where amplitude in maximum overshoot is A-m-; Page 5365—additional parameters were not correlated with plastic ball diameter, the rest of the parameters average values show strong correlation with the plastic ball size according to Figs. 6-8).

Regarding claim 24, Zalevsky and Gallippi teach the method of claim 1. However, neither Zalevsky nor Gallippi specifically teaches wherein the region of interest comprises at least one region associated with at least a region of a human breast, wherein the characteristic is associated with existence and size of micro calcifications located in breast tissue. Bennett teaches a system for detecting breast cancer which utilizes skin stimulation by sound waves, illuminating it by laser beam, and tracking the reflected secondary speckle patterns in order to detect breast cancer (Abstract), wherein the method may be used to detect the existence and size of microcalcifications located in tissue of the breast (Page 5361, methods—breast tumors associated with microcalcifications are composed of a very hard material compared with breast tissues, so that a modality sensitive to the elastic properties of tissues would likely be suitable for detection of microcalcifications; Page 5366—the method allows detection of bodies with a diameter of 2mm or higher which are located under the skin…; Page 5367—experiments using plastic balls placed under the skin of chicken breast sample demonstrated that the proposed method should be clinically investigated for breast cancer detection feasibility). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Zalevsky and Gallippi with the breast cancer detection system of Bennett via a simple substitution, as Bennett utilizes the same components in the same manner for detection of a different condition, which would additionally predictably allow for increased diagnostic ability by the same system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791